Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 1 of 28 PageID #: 2057



     UNITED STATES DISTRICT COURT
     EASTERN DISTRICT OF NEW YORK
     --------------------------------------------------------------x
     HOLBROOK REALTY, LLC,

                                        Plaintiff,                     REPORT AND
             -against-                                                 RECOMMENDATION

     PEERLESS INSURANCE COMPANY,                                       18-CV-1005 (JMA)(SIL)
     A&R YOGURT, INC., S.A., an infant by his
     mother and natural guardian, Diane
     Angelis, DIANE ANGELIS, individually,
     and T. YOUNG'S PAVING, LLC,

                                         Defendants.
     --------------------------------------------------------------x

 STEVEN I. LOCKE, United States Magistrate Judge:

            By way of Complaint filed in the Supreme Court of the State of New York,

 County of Suffolk, and later removed to the United States District Court for the

 Eastern District of New York on the grounds of diversity jurisdiction, Plaintiff

 Holbrook Realty, LLC (“Plaintiff” or “Holbrook”) commenced this action against

 Defendant Peerless Insurance Company (“Defendant” or “Peerless”), seeking a

 declaratory judgment that Defendant is obligated to provide liability insurance to

 Plaintiff in connection with an underlying personal injury lawsuit captioned Steve

 Angelis, an infant by his mother and natural guardian, Diane Angelis, et al. v.

 Holbrook Realty, LLC et al., Index No. 11939/2011 (N.Y. Sup. Ct.) (the “Underlying

 Lawsuit”). See Docket Entry (“DE”) [1] (“Notice of Removal”); DE [1-1] (“Complaint”

 or “Compl.”). 1 Presently before the Court, on referral from the Honorable Joan M.


 1Also named in this action as interested parties are A&R Yogurt, Inc. (“A&R”), S.A., an infant by his
 mother and natural guardian, Diane Angelis, Diane Angelis (“Ms. Angelis,” and together with S.A.,
 the “Underlying Plaintiffs”), individually, and T. Young's Paving, LLC (“Young’s,” and collectively with
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 2 of 28 PageID #: 2058



 Azrack for Report and Recommendation, are: (i) Peerless’s motion to dismiss the

 Complaint pursuant to Fed. R. Civ. P. 12(b)(6); and (ii) Holbrook’s motion for

 summary judgment under Fed. R. Civ. P. 56. See DEs [18] – [24]. For the reasons

 set forth below, the Court respectfully recommends: (i) denying Defendant’s motion

 to dismiss; and (ii) granting in part and denying in part Plaintiff’s motion for

 summary judgment. Specifically, the Court recommends that a declaratory judgment

 requiring Peerless to defend Holbrook in the Underlying Lawsuit be entered, but that

 a resolution concerning indemnification is premature.

 I.     Background

            A.      Relevant Factual Background

        The      following      facts    are     taken      from     the     parties’     pleadings,

 declarations/affirmations, exhibits, and respective Local Rule 56.1 statements.

 Unless otherwise noted, these facts are not genuinely in dispute. 2

                   i.        The Lease

        In or around September 1989, Route 347 Corporation (“347”), as landlord, and

 Vero & Vero Ronkonkoma, Inc. (“Vero”), as tenant, entered into a lease agreement for

 the premises located at 630 Portion Road, Ronkonkoma, New York (the “Premises”).

 See Compl., Ex. B (the “Lease”). The Lease contains the following relevant provisions:



 A&R and the Underlying Plaintiffs, the “Interested Parties”). No claims are asserted herein against
 the Interested Parties, who are merely nominal defendants. See Notice of Removal ¶¶10-11.

 2The Court notes that the majority of Defendant’s objections to Plaintiff’s purported statements of
 undisputed material facts merely include a one-word, unsubstantiated denial, and then cite to the
 same exhibits relied on by Holbrook (most of which were attached to the Complaint). See, e.g., Def.’s
 Reply 56.1, DE [20-1], ¶¶ 2, 6, 8, 9, 11. Thus, insofar as Peerless relies on Holbrook’s exhibits, the
 Court assesses those documents to discern the facts contained therein.

                                                   2
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 3 of 28 PageID #: 2059



             •   The use and occupation by TENANT of the demised premises
                 shall include … employees’ parking areas, service roads,
                 loading facilities, sidewalks and customer care parking areas
                 designated from time to time by LANDLORD…. Lease,
                 Article 2, Use of Additional Areas;

             •   Tenant will carry, at its own cost and expense, a complete
                 general public liability policy of insurance with a combined
                 single limit of one million dollars for bodily injury … with an
                 umbrella insurance policy with a limit extending above said
                 amounts to two million dollars, and said policies shall name
                 the Landlord as an additional first party insured under the
                 said policies; and such policies shall cover the premises
                 inclusive of sidewalks and parking areas. Id., Article 24,
                 Liability Insurance with Umbrella – Tenant’s Obligation;

             •   All policies shall name LANDLORD, any person, firms, or
                 corporations designated by LANDLORD, and TENANT as
                 insured, and shall contain a clause that the insurer will not
                 cancel or change the insurance without first giving the
                 LANDLORD ten (10) days prior written notice…. Id., Article
                 26, Insurance Policies;

             •   [T]his lease may be assigned and the premises may be sublet,
                 subject to the written consent of LANDLORD …. It is further
                 understood and agreed that notwithstanding one or more
                 assignments … the TENANT and subsequent assigns shall
                 remain responsible for … performance of all the terms and
                 conditions of this Lease …. Id., Article 57. 3

             •   The Lease and the Exhibits attached hereto and by reference
                 made a part hereof constitute the entire agreement between
                 the parties hereto and no portion thereof may be altered,
                 modified, or amended in any manner whatsoever unless
                 same shall be in writing and signed by the parties hereto.
                 Id., Article 69, Entire Agreement;

             •   Except as herein otherwise provided, the terms and
                 provisions hereof shall be binding upon and shall inure to
                 the benefit of the … successors and permitted assigns,
                 respectively, of LANDLORD and TENANT…. Id., Article 70
                 Binding Effect.


 3   The Lease does not require the tenant to consent to assignments by the landlord.

                                                    3
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 4 of 28 PageID #: 2060



       On January 20, 1994, the United States of America, who had obtained title to

 the Premises via forfeiture from 347, sold the Premises to Reynold Blum (“Blum”) via

 a Special Trustee’s Quitclaim Deed. See Compl., Ex. C. On April 28, 1995, Vero

 assigned its tenancy interest in the Lease to O.K. Yogurt, Inc. See id., Ex. D. In

 November 1998, Blum and O.K. Yogurt executed a First Amendment and Ratification

 of Lease, whereby they extended the leasehold through October 31, 2014 and agreed

 to various rent increases, with the remaining terms of the original Lease staying in

 effect. See id. On May 26, 2004, O.K. Yogurt assigned the Lease to A&R. See id.,

 Ex. E (the “Assumption Agreement”). Pursuant to the Assumption Agreement, A&R

 “assume[d] full responsibility for the Lease as if [A&R] signed the Lease originally as

 Tenant.” Id. Blum also signed the Assumption Agreement. On July 14, 2006, Blum

 transferred his rights in the Lease to Plaintiff, who “assume[d] all of the obligations

 … pursuant to said Lease …”        See id., Ex. F.   Thus, by virtue of the various

 assignments and assumptions, Plaintiff and A&R entered a landlord-tenant

 relationship governed by the Lease. In support of its motion for summary judgment,

 Holbrook’s managing member confirms the foregoing chain of title. See Affidavit of

 Peter Petrakis, DE [19-4].

               ii.      The Peerless Insurance Policy

       Defendant issued a Custom Protector Insurance Policy to A&R bearing No.

 CBP 8680679, with an effective period from May 26, 2010 through May 26, 2011. See

 Declaration of Scott W. Driver in Support of Plaintiff’s Motion for Summary

 Judgment (“Driver Decl.”), DE [19-1], Ex. 5, DE [19-5], (the “Peerless Policy”). The



                                           4
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 5 of 28 PageID #: 2061



 Peerless Policy contains commercial general liability coverage with a $1,000,000 per-

 occurrence limit for the Premises, and covers “sums that the insured becomes legally

 obligated to pay as damages because of ‘bodily injury’ … to which this insurance

 applies.” See id. at 155, 165. In addition, under the Peerless Policy, Defendant has

 “the right and duty to defend the insured against any ‘suit’ seeking those damages.”

 Id. at 165.   Within the Custom Protector Liability Extension Endorsement, the

 following provision contemplates additional insureds:

       G. ADDITIONAL INSURED – MANAGERS OR LESSORS OF
       PREMISES – AUTOMATIC STATUS WHEN REQUIRED IN LEASE
       AGREEMENT WITH YOU

               SECTION II – WHO IS AN INSURED is amended to include as
               an additional insured any person or organization when [A&R]
               and such person or organization have agreed in writing in a
               contract or agreement that such person or organization be added
               as an additional insured on your policy. Such person or
               organization is an additional insured only with respect to liability
               arising out of the ownership, maintenance or use of that part of
               any premises leased to you, subject to the following additional
               exclusions:

                     This insurance does not apply to:

                         1. Any “occurrence” which takes place after you cease
                            to be a tenant in that premises.
                         2. Structural alterations, new construction or
                            demolition operations performed by or on behalf of
                            any additional insured.
                         3. Any person or organization specifically designated
                            as an additional insured by a separate
                            ADDITIONAL INSURED – MANAGERS OR
                            LESSORS OF PREMISES endorsement issued by
                            [Peerless] and made a part of this policy.

 Id. at 162 (emphasis added). Further, the Peerless Policy contains the following

 provision concerning alternative insurance:


                                            5
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 6 of 28 PageID #: 2062



       4.      Other Insurance

              If other valid and collectible insurance is available to the insured for a
       loss [Peerless] cover[s] … [Peerless’s] obligations are limited as follows:
                    a.     Primary Insurance
                           This insurance is primary except when (b) below
                           applies. If this insurance is primary, [Peerless’s]
                           obligations are not affected unless any of the other
                           insurance is also primary….
                    b.     Excess Insurance
                           This insurance is excess over:
                                  (1) Any of the other insurance, whether
                                     primary, excess, contingent or on any
                                     other basis:
                                         (a) That is Fire, Extended Coverage,
                                             Builder’s Risk, Installation Risk or
                                             similar coverage for ‘your work’;
                                         (b) That is Fire insurance for premises
                                             rented to you or temporarily
                                             occupied by you with permission of
                                             the owner;
                                         (c) That is insurance purchased by you
                                             to cover liability as a tenant for
                                             ‘property damage’ to premises
                                             rented to you or temporarily
                                             occupied by you with permission of
                                             the owner; or
                                         (d) If the loss arises out of the
                                            maintenance or use of aircraft,
                                            ‘autos,’ or watercraft ….
                                  (2) Any other primary insurance available to
                                      you covering liability for damages arising
                                      out of the premises or operations for which
                                      [A&R has] been added as an additional
                                      insured by attachment of an endorsement.
 Id. at 175.

                                            6
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 7 of 28 PageID #: 2063



                    iii.        The Travelers Policy

           Travelers Indemnity Company (“Travelers”) issued a commercial general

 liability insurance policy to Holbrook bearing No. I-680-6843C209-TCT-10, with an

 effective period of July 14, 2010 through July 14, 2011. See Affidavit of Janet Trajbar 4

 in Support of Plaintiff’s Motion for Summary Judgment, attached to the Driver Decl.

 as Ex. 7, (the “Trajbar Aff.”), DE [19-7]; see also id. at 5-55 (the “Travelers Policy”).

 The Travelers Policy contains the following relevant provisions:

           4.      Other Insurance

                   If other valid and collectible insurance is available to the insured
                   for a loss [Travelers] covers … [Travelers’] obligations are limited
                   as follows:

                           a.      Primary Insurance
                                   This insurance is primary except when (b) below
                                   applies. If this insurance is primary, [Travelers’s]
                                   obligations are not affected unless any of the other
                                   insurance is also primary….
                           b.      Excess Insurance
                                   This insurance is excess over:
                                           (1) Any of the other insurance, whether
                                              primary, excess, contingent or on any
                                              other basis: … That is available to
                                              [Holbrook] when [it] is added as an
                                              additional insured under any other policy,
                                              including any umbrella or excess policy.
 Travelers Policy at 25, 34. In other words, the Travelers Policy is secondary in a

 scenario where Holbrook is an additional insured on another applicable policy.




 4   Ms. Trajbar is a claim professional familiar with Holbrook’s Travelers Policy. See Trajbar Aff. ¶ 1.

                                                      7
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 8 of 28 PageID #: 2064



                 iv.        The Underlying Lawsuit and Tenders

        The Underlying Lawsuit was filed by the Underlying Plaintiffs on or about

 April 13, 2011 and alleges that S.A. was injured when he fell in the parking lot of the

 Premises on November 27, 2010. See Compl., Ex. A (the “Underlying Complaint”)

 ¶¶ 39-40. Both the Peerless Policy and Travelers Policy were in effect when the

 Underlying Incident occurred. See Section I(A)(ii)-(iii), supra.

        By letters dated May 19, 2011, August 23, 2011, October 3, 2016, and October

 10, 2017, Travelers tendered Holbrook’s defense and indemnification for the

 Underlying Lawsuit to Peerless and A&R. See Trajbar Aff. ¶ 13; see also Driver Decl.,

 Ex. 8 (the “Tender Letters”). To date, Defendant has refused to provide coverage to

 Plaintiff. See Trajbar Aff. ¶ 14.

            B.      Relevant Procedural History

        Based on the above, Holbrook commenced the instant lawsuit on or about

 January 23, 2018 in Suffolk County Supreme Court. See Notice of Removal ¶ 1. On

 February 15, 2018, the action was removed to this Court on the basis of diversity

 jurisdiction. See DE [1]. 5 The Complaint asserts a single cause of action seeking,


 5 The Notice of Removal states that Peerless is a New Hampshire stock insurance company with a
 principal place of business in Boston, Massachusetts, and that Holbrook is a limited liability company
 with a principal place of business in Seaford, NY that has no members domiciled in New Hampshire
 or Massachusetts. See Notice of Removal ¶¶ 7-9. Thus, Plaintiff and Defendant are diverse. The
 Notice further indicates that the Interested Parties are merely “nominal defendants and/or are
 defendants fraudulently joined, whose citizenship does not have to be considered for diversity
 jurisdiction.” See id. at 10-11. The Court agrees that, as nominal defendants, the Interested Parties’
 citizenship is irrelevant for diversity jurisdiction purposes. See Lewis Morris Assocs. v. Admiral Ins.
 Co., No. 04-cv-1757, 2004 WL 1065522, at *1 (S.D.N.Y. May 11, 2004) (“if [defendants] are nominal
 parties, their citizenship need not be diverse from plaintiff’s citizenship, because federal courts
 disregard the citizenship of nominal parties in assessing whether complete diversity exists …”) (citing
 Navarro Sav. Ass'n v. Lee, 446 U.S. 458, 461, 100 S. Ct. 1779, 1782 (1980) (“a federal court must
 disregard nominal or formal parties and rest jurisdiction upon the citizenship of real parties to the
 controversy”) (internal citations omitted)).

                                                   8
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 9 of 28 PageID #: 2065



 inter alia, a declaratory judgment that Peerless has a duty to defend and indemnify

 Holbrook in connection with the Underlying Lawsuit. See generally Compl. On

 February 22, 2018, Defendant filed a Pre-Motion Conference Letter, stating its

 intention to move to dismiss the Complaint pursuant to Rule 12(b)(6) on the grounds

 that Plaintiff does not qualify as an additional insured under the Peerless Policy by

 virtue of its lack of privity of contract with A&R. See DE [6] (“The PMC Letter”). On

 March 12, 2018, Holbrook responded to the PMC Letter, indicating that Plaintiff and

 A&R are in privity as a matter of law in light of the parties’ assumptions of the Lease.

 See DE [11]. Judge Azrack held a pre-motion conference on April 12, 2018, after

 which the parties submitted a proposed briefing schedule for both the contemplated

 motion to dismiss and Plaintiff’s motion for summary judgment. See DEs [12] – [14].

 Both motions were filed pursuant to the Court’s “bundle rule” on October 4, 2018, see

 DEs [18] – [24], and Judge Azrack subsequently referred the motions to this Court

 for Report and Recommendation. See May 6, 2019 Order Referring Motion,

       In arguing for dismissal, Peerless contends that the Complaint fails to state a

 claim because Holbrook cannot qualify as an additional insured under the Peerless

 Policy considering its lack of privity of contract with A&R. See generally Defendant’s

 Memorandum of Law in Support of its Motion to Dismiss (“Def.’s Mem.”), DE [22-5].

 Holbrook opposes the motion to dismiss, arguing that it is in privity of contract with

 A&R as a matter of law, see generally Plaintiff’s Memorandum of Law in Opposition

 to Defendant’s Motion to Dismiss (“Pltf.’s Opp.”), DE [23] at 5-27, and further

 contends via its cross-motion for summary judgment that, as an additional insured,



                                            9
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 10 of 28 PageID #: 2066



  it is entitled to a declaratory judgment ordering Peerless to defend and indemnify it

  in connection with the Underlying Lawsuit. See generally Plaintiff’s Memorandum

  of Law in Support of its Motion for Summary Judgment (“Pltf.’s Mem.”), DE [19-10].

  In opposing summary judgment, Peerless reiterates it privity argument, and

  contends that additional factual disputes militate against judgment in Plaintiff’s

  favor. See generally Defendant’s Memorandum of Law in Opposition to Plaintiff’s

  Motion for Summary Judgment (“Def.’s Opp.”), DE [20].

  II.    Legal Standards

            A.      Motions to Dismiss

         To survive a motion to dismiss under Rule 12(b)(6), a complaint must set forth

  “enough facts to state a claim to relief that is plausible on its face.” Bell Atl. Corp. v.

  Twombly, 550 U.S. 544, 570, 127 S. Ct. 1955, 1974 (2007). “A claim has facial

  plausibility when the plaintiff pleads factual content that allows the Court to draw

  the reasonable inference that the defendant is liable for the misconduct alleged.”

  Ashcroft v. Iqbal, 556 U.S. 662, 678, 129 S. Ct. 1937, 1949 (2009). A complaint “that

  offers only ‘labels and conclusions’ or ‘a formulaic recitation of the elements of a cause

  of action will not do.’” Id. (quoting Twombly, 550 U.S. at 555, 127 S. Ct. at 1965).

         In reviewing a motion to dismiss, the Court must accept the factual allegations

  set forth in a complaint as true and draw all reasonable inferences in the plaintiff’s

  favor. See LaFaro v. New York Cardiothoracic Grp., PLLC, 570 F.3d 471, 475 (2d Cir.

  2009). The Court may consider:

                 (1) the factual allegations in the complaint, which are
                 accepted as true; (2) documents attached to the complaint

                                              10
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 11 of 28 PageID #: 2067



                 as an exhibit or incorporated . . . by reference; (3) matters
                 of which judicial notice may be taken; and (4) documents
                 upon whose terms and effect the complaint relies
                 heavily, i.e., documents that are “integral” to the
                 complaint.

  Calcutti v. SBU, Inc., 273 F. Supp. 2d 488, 498 (S.D.N.Y. 2003) (internal citation

  omitted); see also Miotto v. Yonkers Pub. Sch., 534 F. Supp. 2d 422, 425 (S.D.N.Y.

  2008) (“[I]n assessing the legal sufficiency of a claim, the court may consider only the

  facts alleged in the complaint, and any document attached as an exhibit to the

  complaint or incorporated in it by reference”).

            B.      Motions for Summary Judgment

        Pursuant to Fed. R. Civ. P. 56, a “court shall grant summary judgment if the

  movant shows that there is no genuine dispute as to any material fact and the movant

  is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a). The movant bears

  the burden of establishing that there are no issues of material fact such that summary

  judgment is appropriate. See Huminski v. Corsones, 396 F.3d 53, 69 (2d Cir. 2004).

  In deciding a motion for summary judgment, the Court “is not to weigh the evidence

  but is instead required to view the evidence in the light most favorable to the party

  opposing summary judgment, to draw all reasonable inferences in favor of that party,

  and to eschew credibility assessments.” Amnesty Am. v. Town of West Hartford, 361

  F.3d 113, 122 (2d Cir. 2004); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242,

  248, 106 S. Ct. 2505, 2510 (1986) (holding that a motion for summary judgment

  should be denied if “the evidence is such that a reasonable jury could return a verdict

  for the nonmoving party”). A defendant can demonstrate its entitlement to summary


                                              11
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 12 of 28 PageID #: 2068



  judgment by pointing to an “absence of evidence” supporting the plaintiff’s claim. See

  Doona v. OneSource Holdings, Inc., 680 F. Supp. 2d 394, 399 (E.D.N.Y. 2010) (citing

  Goenaga v. Mar. of Dimes Birth Defects Found., 51 F.3d 14, 18 (2d Cir. 1995)); see also

  Celotex Corp. v. Catrett, 477 U.S. 317, 325, 106 S. Ct. 2548, 2554, 91 L. Ed. 2d 265

  (1986) (“the burden on the moving party may be discharged by ‘showing’ – that is,

  pointing out to the district court – that there is an absence of evidence to support the

  nonmoving party’s case”).

         Once the movant has met its initial burden, the party opposing summary

  judgment “must do more than simply show that there is some metaphysical doubt as

  to the material facts.... [T]he nonmoving party must come forward with specific facts

  showing that there is a genuine issue for trial.” Matsuhita Elec. Indus. Co. v. Zenith

  Radio Corp., 475 U.S. 574, 586-87, 106 S. Ct. 1348, 1356 (1986) (internal quotation

  omitted); see also Maxton v. Underwriter Labs., Inc., 4 F. Supp. 3d 534, 542 (E.D.N.Y.

  2014) (“An issue of fact is considered ‘genuine’ when a reasonable finder of fact could

  render a verdict in favor of the non-moving party”). Thus, if a defendant has pointed

  to an absence of evidence, “the burden shifts to the non-moving party to produce

  evidence raising a material question of fact.” Doona, 680 F. Supp. 2d at 399 (citing

  Miner v. Clinton County, 541 F.3d 464, 471 (2d Cir.2008)).

  III.   Discussion

         Applying the standards outlined above, and for the reasons set forth below, the

  Court respectfully recommends that Peerless’s motion to dismiss be denied and that




                                            12
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 13 of 28 PageID #: 2069



  Holbrook’s motion for summary judgment be granted in part and denied in part as

  detailed herein. 6

              A.      Privity of Contract

         As a threshold matter, the Court concludes that Holbrook and A&R are, as a

  matter of law, in privity of contract under the Lease. To that end, Defendant’s

  argument – both in support of its motion to dismiss and in opposition to Holbrook’s

  motion for summary judgment – that a lack of privity renders this action meritless is

  rejected.

                   It is a well-established principle of New York landlord-
                   tenant law that, due to the privity of contract which arises
                   out of a written lease assumption agreement, an assignee
                   of a lease who assumes or agrees to perform the covenants
                   and conditions of the lease generally is liable to the lessor
                   for their performance…. In addition, where the assignee
                   enters an express agreement to assume performance of the
                   obligations in the lease, takes possession of the premises,
                   and holds itself out as the tenant by paying rent, utilities,
                   taxes, etc., New York courts will place the assignee in the
                   same position as the original tenants ….

  Fifty Liberty St., LLC v. Eureka Petroleum, Inc., No. 07-cv-20, 2008 WL 3211274, at

  *4 (W.D.N.Y. Aug. 6, 2008) (collecting cases) (internal quotations omitted); see also

  Frankel v. Tremont Norman Motors Corp., 21 Misc. 2d 20, 193 N.Y.S.2d 722 (N.Y.

  Sup. Ct. 1959) (“It is axiomatic that an expressed covenant made by an assignee to

  assume the lease binds him thereafter by privity of estate as well as privity of contract




  6 The Court notes that based upon the parties’ almost exclusive reliance on New York law in their
  motion papers, they have implicitly agreed that New York law governs. Under such circumstances,
  the Court need not undertake a choice-of-law analysis and applies New York law to its analysis. See
  Gelfman v. Capitol Indem. Corp., 39 F. Supp. 3d 255, 274 n. 7 (E.D.N.Y. 2014) (internal citation
  omitted).

                                                  13
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 14 of 28 PageID #: 2070



  with the landlord”), aff'd, 10 A.D.2d 680, 197 N.Y.S.2d 576 (1st Dep’t 1960), aff'd, 8

  N.Y.2d 901, 204 N.Y.S.2d 146 (Mem) (1960) (internal citations omitted).

        Here, the various assignments and assumptions of the Lease – on both the

  landlord and tenant side – create privity of contract between Holbrook and A&R.

  Specifically, in the Assumption Agreement, whereby A&R was assigned the Lease

  from O.K. Yogurt with Blum’s consent, A&R explicitly agreed to “assume[] full

  responsibility for the Lease as if [A&R] signed the Lease originally as Tenant.” See

  Assumption Agreement. In addition, when Blum transferred his rights in the Lease

  as landlord, Plaintiff also “assume[d] all of the obligations … pursuant to said Lease.”

  See Compl., Ex. F. Although A&R did not sign off on this assignment as Blum did

  when it became the tenant, such action was not required by the Lease. See Lease,

  Article 57. Accordingly, Holbrook and A&R entered a landlord-tenant relationship

  whereby privity of contract was formed as if these entities were the original

  signatories to the Lease.

        Peerless’s contention that Holbrook and A&R lack privity because they never

  co-signed the same document misses the mark.           In support of this argument,

  Defendant erroneously relies on a line of inapposite cases concerning construction

  contracts whereby a property owner and/or general contractor were, as third-party

  beneficiaries, not considered additional insureds under a subcontractor’s insurance

  policy by virtue of intermediary agreements breaking the chain of privity. See Def.’s

  Mem. at 9-11.




                                            14
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 15 of 28 PageID #: 2071



        In Cincinnati Ins. Co. v. Harleysville Ins. Co., the principal case relied on by

  Peerless, the Second Circuit held that there was no contractual privity between a sub-

  subcontractor and property owner or general contractor such that the sub-

  subcontractor’s insurance policy did not confer additional insured status on them.

  See 709 F. App'x 71 (2d Cir. 2017) (Summary Order). There, the property owner, the

  University of Rochester Medical Center/Strong Memorial Hospital (“UR”), entered

  into a HVAC repair agreement with general contractor LeChase Construction Corp.

  and LeChase Construction Services LLC (together, “LeChase”), who then entered into

  a subcontract with J.T. Mauro Co. (“Mauro”), who, in turn, entered into a sub-

  subcontract with Kimmel Company, Inc. (“Kimmel”). See id. at 73. Thus, the only

  party with a written contract with Kimmel was Mauro. An employee of Kimmel was

  injured while working on the HVAC project, and sued Mauro, LeChase, and UR. See

  id. at 72-73. UR and LeChase sought coverage from Kimmel’s insurance carrier,

  arguing that they were additional insureds as third-party beneficiaries of the Mauro-

  Kimmel sub-subcontract. See id. at 73. The privity endorsement clause in Kimmel’s

  insurance policy mirrored the provision at issue in this action – namely, the language

  stating that a party is considered an additional insured “when [the named insured]

  and such person or organization have agreed in writing in a contract or agreement

  that such person or organization be added as an additional insured on [the named

  insured’s] policy.” See id. at n. 1. The court held that UR and LeChase were not

  entitled to coverage from Kimmel’s carrier because neither entity had entered into a

  contract directly with Kimmel. See id. at 73 (New York courts “have consistently



                                           15
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 16 of 28 PageID #: 2072



  interpreted language identical to [the relevant endorsement] to require contractual

  privity, so that there must be a written agreement between the insured and the

  organization seeking coverage to add that organization as an additional insured”)

  (internal quotation omitted) (collecting cases).

        Similarly, in AB Green Gansevoort, LLC v. Peter Scalamandre & Sons, Inc.,

  relied on by Defendant and the Second Circuit in Cincinnati Ins. Co., the court held

  that the lack of a written agreement between the named insured (vendor) and the

  property owner (who employed a general contractor, which, in turn hired a

  subcontractor, who then purchased supplies from the named insured vendor), barred

  that property owner from inclusion as an additional insured under the same privity

  endorsement. See 102 A.D.3d 425, 961 N.Y.S.2d 3 (2d Dep’t 2013). The remaining

  cases relied on by Peerless stand for the same proposition: that a property owner who

  is in privity with a general contractor, but not that general contractor’s subcontractor,

  is not entitled to coverage as an additional insured based on privity endorsements

  similar or identical to the clause at issue in this action. See, e.g., Samsung Fire &

  Marine Ins. Co. v. RLI Ins. Co., No. 655169/2016, 2018 WL 310322 (N.Y. Sup. Ct.

  2018) (holding that plaintiff property owners were not considered additional insureds

  because only a separate non-party entity was in privity with the named insured

  subcontractor). Defendant’s assertion that the relevant contract in Samsung was

  assigned, rendering it analogous to the instant action, fails for multiple reasons. See

  Def.’s Mem. at 13-14.     Initially, the agreement therein was subject to an anti-

  assignment clause rendering any purported transfer invalid. See Samsung Fire &



                                             16
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 17 of 28 PageID #: 2073



  Marine Ins. Co., 2018 WL 310322 at *4-5. Moreover, assuming arguendo that an

  assignment was permissible, the portion of the contract that was transferred was

  unrelated to the construction project at issue, but instead concerned the management

  of a property located at a different location. See id. at *5 (“The purported assignment

  agreement … is not relevant to the subject case and concerns a different insured

  location”).    Conversely, here, the Lease was duly assigned and assumed by the

  relevant parties and covered the Premises where S.A.’s alleged injuries occurred.

  Accordingly, Peerless’s reliance on Samsung is similarly misplaced.

         The instant matter is distinguishable from the foregoing line of case law

  because, here, there is no intermediary contract breaking the chain of privity. In each

  of the cases relied on by Defendant, a subcontract separated the named insured from

  the entity seeking coverage as a third-party beneficiary. Here, however, as discussed

  above, Holbrook and A&R were in direct privity with each other by virtue of the

  assignments and assumptions obligating them to be bound by the same Lease. See

  Fifty Liberty St., LLC, 2008 WL 3211274, at *4. None of the cases relied on by

  Peerless concern landlord-tenant contracts that were assigned to or from the entity

  seeking coverage. Accordingly, the Court concludes that Holbrook and A&R are in

  privity of contract via the Lease.

            B.      Holbrook’s Qualification as an Additional Insured

         Having determined that Holbrook and A&R are in privity of contract, the Court

  next concludes that Holbrook automatically qualifies as an additional insured under

  the Peerless Policy.



                                            17
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 18 of 28 PageID #: 2074



        “The party claiming insurance coverage bears the burden of proving

  entitlement … and is not entitled to coverage if not named as … an additional insured

  on the face of the policy.” Nat'l Abatement Corp. v. Nat'l Union Fire Ins. Co. of

  Pittsburgh, PA, 33 A.D.3d 570, 570-71, 824 N.Y.S.2d 230, 232 (1st Dep’t 2006); see

  Moleon v. Kreisler Borg Florman Gen. Const. Co., 304 A.D.2d 337, 339, 758 N.Y.S.2d

  621, 623 (1st Dep’t 2003). Because “an insurance policy is a contract between the

  insurer and the insured[,]” the nature and extent of coverage “is controlled by the

  relevant policy terms, not by the terms of the underlying trade contract that required

  the named insured to purchase coverage.” Bovis Lend Lease LMB v. Great Am. Ins.

  Co., 53 A.D.3d 140, 145, 855 N.Y.S.2d 459, 464 (1st Dep't 2008). “The unambiguous

  terms of an insurance contract must be given their plain and ordinary meaning, and

  the interpretation of such terms is a question of law for the court.” Viznitz v. Church

  Mut. Ins. Co., 132 A.D.3d 853, 854, 18 N.Y.S.3d 168, 170 (2d Dep’t 2015) (internal

  citations omitted); see also Rosano v. Freedom Boat Corp., No. 13-cv-842, 2015 WL

  4162754, at *3 (E.D.N.Y. July 8, 2015) (“Construction of an insurance policy is

  governed by the rules of construction applicable to contracts generally . . . and an

  insurance contract is interpreted to give effect to the intent of the parties as expressed

  in the clear language of the contract”) (internal quotation and citations omitted).

  “Where an agreement on its face is reasonably susceptible of only one meaning, a

  court is not free to alter the contract to reflect its personal notions of fairness and

  equity.” Viznitz, 132 A.D.3d at 854, 18 N.Y.S. at 170 (internal quotation and citations

  omitted).



                                             18
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 19 of 28 PageID #: 2075



        Here, the Peerless Policy automatically includes as an additional insured “any

  … organization when [A&R] and such … organization have agreed in writing in a

  contract or agreement that such … organization be added as an additional insured…”

  See Peerless Policy at 162. Further, the Lease requires A&R to “name the Landlord

  as an additional first party insured” on its liability insurance policy. See Lease,

  Article 24. Thus, the text of the Lease and Peerless Policy leaves no doubt that

  Holbrook is deemed an additional insured by virtue of its role as landlord.

        To that end, Peerless’s argument that Holbrook’s failure to inform A&R that it

  took over as landlord such that A&R could cause Plaintiff to be named as an

  additional insured is without merit. See Def.’s Mem. at 15. The additional insured

  status is conferred automatically by operation of the insurance requirements of the

  Lease. See Lease, Article 24. Notably, there is no allegation that the prior landlords

  were explicitly named as additional insureds, rather than them too gaining that

  status automatically.    Instead, the Peerless Policy provides blanket additional

  insured coverage to any organization to whom A&R is obligated to secure coverage

  for (i.e., its landlord). See Peerless Policy at 162. As a result, there was no need to

  obtain an additional rider formally substituting Holbrook for Blum, considering Blum

  was never identified by name. Similarly, Defendant’s contention that the Peerless

  Policy prohibited A&R from transferring its rights therein absent Peerless’s consent

  is rejected. See Def.’s Mem. at 15-16. There is no allegation that A&R or anyone else

  assigned any insurance rights afforded by the Peerless Policy to any third-party.

  Instead, it was the Lease that was assigned and assumed on multiple occasions,



                                            19
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 20 of 28 PageID #: 2076



  whereby the language of the Peerless Policy continued to provide the same coverage

  to A&R and its landlords. Finally, Defendant’s argument that the Lease’s merger

  clause forbids alteration of the Lease absent a written agreement, see Lease, Article

  69, similarly misses the mark. See Def.’s Mem. at 17. There is nothing in the record

  to suggest that the Lease was modified, aside from what was described above (i.e. a

  writing altering the duration and rent). Instead, the entire agreement was assigned

  in a manner that explicitly stated that its terms and provisions would be binding on

  any successors and assigns. See Lease, Article 70.

        Accordingly, because Plaintiff and A&R are in privity of contract as a matter

  of law and since the Peerless Policy, when read in conjunction with the Lease,

  decidedly insures Holbrook, the Court respectfully recommends denying Defendant’s

  motion to dismiss.

           C.     The Duty to Defend and Indemnify

        Having determined that Holbrook is in privity with A&R and, in turn, an

  additional insured under the Peerless Policy, the Court turns to the remaining issues

  presented in Holbrook’s summary judgment motion – namely, whether Holbrook is

  entitled to coverage in connection with the Underlying Lawsuit. In this regard, the

  Court concludes that Defendant has a duty to defend Plaintiff, but that a ruling with

  respect to indemnity is premature.

                 i.     The Duty to Defend

        It is well-settled under New York law, that “an insurer's duty to defend is

  exceedingly broad and an insurer will be called upon to provide a defense whenever



                                           20
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 21 of 28 PageID #: 2077



  the allegations of the complaint suggest a reasonable possibility of coverage.” 373

  Wythe Realty, Inc. v. Indian Harbor Ins. Co., No. 09-cv-1247, 2010 WL 1930256, at *2

  (E.D.N.Y. May 11, 2010) (quoting BP Air Conditioning Corp. v. One Beacon Ins. Grp.,

  8 N.Y.3d 708, 714, 840 N.Y.S.2d 302, 305 (2007)) (internal quotation omitted). “If the

  allegations of the complaint are even potentially within the language of the insurance

  policy, there is a duty to defend.” CGS Indus., Inc. v. Charter Oak Fire Ins. Co., 720

  F.3d 71, 82-83 (2d Cir. 2013) (quoting Town of Massena v. Healthcare Underwriters

  Mut. Ins. Co., 98 N.Y.2d 435, 443, 749 N.Y.S.2d 456, 459 (2002)). The “exceedingly

  broad” duty to defend “applies equally to additional insureds and named insureds.”

  Regal Const. Corp. v. Nat'l Union Fire Ins. Co. of Pittsburgh, PA, 15 N.Y.3d 34, 37,

  904 N.Y.S.2d 338, 340-41 (2010).

        Here, it is evident that: (i) the leased premises included the parking lot; (ii)

  A&R was required to procure liability insurance for personal injuries of the nature

  alleged in the Underlying Lawsuit, and that such insurance had to encompass the

  parking areas; and (iii) A&R was obligated to include Holbrook (or whomever its

  current landlord was) as an additional insured. See Lease, Articles 2, 24, 26. In

  accordance therewith, the Underlying Complaint suggests a reasonable possibility of

  coverage such that the Peerless Policy requires Defendant to defend Plaintiff in the

  Underlying Lawsuit. Specifically, the Peerless Policy explicitly obligates Peerless to

  defend its insureds against lawsuits seeking damages for bodily injuries sustained on

  the Premises, which includes the parking lot. See Peerless Policy at 155, 165; Lease,

  Article 2. In the Underlying Lawsuit, S.A. alleges that he sustained bodily injuries



                                           21
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 22 of 28 PageID #: 2078



  while in the parking lot of the leased Premises. See Underlying Complaint ¶¶ 39-40.

  Thus, the Underlying Complaint contains allegations sufficient to suggest an incident

  that is covered by the Peerless Policy.

        Defendant’s argument that A&R did not lease the parking lot of the Premises,

  rendering it outside the scope of insurance coverage, see Def.’s Opp. at 15-20, is

  without merit as that position is directly controverted by the language of the Lease.

  To that end, Peerless’s contention that summary judgment must be denied because

  Holbrook failed to attach Exhibit A of the Lease, which purportedly illustrates the

  demised premises, is similarly rejected. See Def.’s Opp. at 6, 15-16, n. 2, 3. Pursuant

  to the Lease, parking areas are both included in the demised Premises and required

  to be insured. See Lease, Articles 2, 24. And Defendant concedes that “[t]he accident

  alleged in the Underlying [Lawsuit] occurred in the parking lot ….” Id. at 15. Thus,

  the cases relied on by Defendant in this regard are inapplicable, as they concern

  situations where the underlying accidents occurred outside the scope of the leased

  premises. See id. at 15-18, see also, e.g., Rensselaer Polytechnic Inst. v. Zurich Am.

  Ins. Co., 176 A.D.2d 1156, 1157, 575 N.Y.S.2d 598 (3d Dep’t 1991) (leased premises

  did not include adjacent walkways where the underlying plaintiff was allegedly

  injured); Greater New York Mut. Ins. Co. v. Liberty Mut. Ins. Co., No. 01-cv-10632,

  2003 WL 22149522 (S.D.N.Y. Sept. 17, 2003) (leased premises did not include roof

  where alleged injury occurred); Atl. Ave. Sixteen AD, Inc. v. Valley Forge Ins. Co., 150

  A.D.3d 1182, 1184 56 N.Y.S.3d 207 (2d Dep’t 2017) (finding no duty to defend where

  the “[lessee] leased only a portion of the building from [the property owner], not the



                                            22
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 23 of 28 PageID #: 2079



  parking lot where the accident occurred”); Chappaqua Cent. Sch. Dist. v.

  Philadelphia Indem. Ins. Co., 148 A.D.3d 980, 48 N.Y.S.3d 784 (2d Dep’t 2017), leave

  to appeal denied, 29 N.Y.3d 913 (2017) (denying coverage where the purported

  accident occurred on a staircase that was not included in the leased premises).

  Accordingly, Peerless’s contention that Holbrook’s failure to file the Lease’s exhibit

  defeats summary judgment fails, in light of the parties’ agreement that the S.A.’s

  purported accident occurred in the Premises’ parking lot and the Lease’s unequivocal

  inclusion of that portion of the property.

         The Court further rejects Defendant’s argument that Plaintiff’s claim is barred

  because Travelers, rather than Holbrook is “the real party in interest.” See Def.’s

  Opp. at 20-22 (citing Fed. R. Civ. P. 17(a) (“An action must be prosecuted in the name

  of the real party in interest”)). Peerless contends that because Holbrook’s defense of

  the Underlying Lawsuit has thus far been paid for by Travelers, Plaintiff has no

  financial stake in the outcome therein. See id. at 22. 7 This position misses the mark

  as it has no bearing on Defendant’s obligation to provide Plaintiff’s defense in

  accordance with the Peerless Policy. Travelers is not a party to the Lease, nor is it

  included in the Peerless Policy, and thus Holbrook itself is the entity entitled to relief

  from Defendant. See Oscar Gruss & Son, Inc. v. Hollander, 337 F.3d 186, 193 (2d Cir.

  2003) (“[Rule 17(a)] means that an ‘action must be brough by the person who,

  according to the governing substantive law, is entitled to enforce the right.’”) (quoting

  6A Charles Alan Wright, et al., Federal Practice & Procedure § 1543, at 334 (2d


  7Defendant fails to substantiate its assertion that “Holbrook did not defend or pay for the defense
  costs. Travelers provided the defense.” See Def.’s Mem. at 22.

                                                   23
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 24 of 28 PageID #: 2080



  ed.1990)). In this regard, Cont'l Cas. Co. v. Am. Home Assur. Co., No. 05-cv-7874,

  2008 WL 1752231, at *3 (S.D.N.Y. Apr. 14, 2008), relied on by Defendant, is

  inapplicable. In that case, the Court held that in a subrogation action where an

  insurer has paid the entirety of the insured’s losses, the insured itself is not a

  necessary party to that action. Here, Peerless’s obligations are to Holbrook, not

  Travelers, and as such Plaintiff is the party with an interest in this litigation

  regardless of where the sums paid by Defendant end up. Peerless fails to cite any

  authority indicating that an insured cannot sue to enforce its rights to insurance

  coverage under the circumstances presented herein.

        Finally, Peerless’s contention that the Court cannot determine priority of

  coverage is similarly rejected.   See Def.’s Opp. at 22-23.     Relying on BP Air

  Conditioning Corp. v. One Beacon Ins. Grp., 8 N.Y.3d 708, 716, 840 N.Y.S. 302, 307

  (2007), Defendant argues that Travelers’ absence from this action prevents a finding

  concerning priority of coverage. In BP Air Conditioning Corp., however, the court

  concluded that a priority determination could not be made, inter alia, because “no

  other relevant policies [were] submitted.” Id. Here, on the other hand, the Travelers

  Policy was submitted in support of Plaintiff’s motion, and explicitly states that its

  coverage is excess over any other insurance that is available to Holbrook as an

  additional insured. See Travelers Policy at 25, 34. Conversely, the Peerless Policy

  contains no indication that it would be secondary to the Travelers Policy, and

  Defendant advances no argument to that effect. See Peerless Policy at 175. Thus,

  the Court concludes that the Peerless Policy provides primary coverage to Holbrook.



                                           24
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 25 of 28 PageID #: 2081



        Accordingly, the allegations contained in the Underlying Complaint, when

  read in conjunction with the Lease and Peerless Policy, obligate Peerless to defend

  Holbrook in connection with the Underlying Lawsuit, and the Court respectfully

  recommends granting Plaintiff’s motion for summary judgment in this regard.

                ii.      The Duty to Indemnify

        Finally, Peerless contends that – regardless of whether it is obligated to defend

  Plaintiff – a declaration that it has to indemnify Holbrook is premature given the lack

  of a liability determination in the Underlying Lawsuit. See Def.’s Opp. at 23-25. The

  Court agrees. “The duty to indemnify is unquestionably narrower than the duty to

  defend.” Specialty Nat. Ins. Co. v. English Bros. Funeral Home, 606 F. Supp. 2d 466,

  472 (S.D.N.Y. 2009) (citing Ruder & Finn Inc. v. Seaboard Sur. Co., 52 N.Y.2d 663,

  669, 439 N.Y.S.2d 858, 861 (1981). As a result, courts in the Second Circuit often

  dismiss the indemnification portions of declaratory judgment actions where, as here,

  there has been no determination as to liability in an underlying state court action.

  See, e.g., Lighton Indus., Inc. v. Allied World Nat'l Assurance Co., 348 F. Supp. 3d

  167, 196 (E.D.N.Y. 2018) (“where another suit is pending in a state court presenting

  the same issues, not governed by federal law, between the same parties, it is entirely

  appropriate for a district court to dismiss a declaratory judgment action”) (citing

  Westport Ins. Corp. v. Hamilton Wharton Grp. Inc., 483 F. App'x 599, 604 (2d Cir.

  2012) (internal quotations, brackets, and ellipses omitted); see also Am. Auto. Ins. Co.

  v. Sec. Income Planners & Co., 847 F. Supp. 2d 454, 465 (E.D.N.Y. 2012) (“An action

  to declare the insurer’s duty to indemnify is premature and does not lie where the



                                            25
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 26 of 28 PageID #: 2082



  complaint in the underlying action alleges several grounds of liability, some of which

  invoke the coverage of the policy, and where the issues of indemnification and

  coverage hinge on facts which will necessarily be decided in that underlying action”)

  (internal quotations and citations omitted).

         Here, the record is devoid of evidence indicating whether Holbrook has been

  found liable in the Underlying Lawsuit. 8 Thus, there currently is no basis for Peerless

  to indemnify Plaintiff. Cf. Lighton Indus., Inc., 348 F. Supp. 3d at 196 (“At this time,

  there is no liability for which defendants could indemnify plaintiffs”). Moreover, the

  outcome of the Underlying Lawsuit will likely determine the extent to which

  Holbrook is liable to the Underlying Plaintiffs.              Specifically, at issue in the

  Underlying Lawsuit is likely whether Holbrook had any responsibility concerning

  maintenance of the Premises such that it could be held liable therein. If Holbrook is

  absolved of liability in state court, then it necessarily follows that it will have no basis

  to seek indemnity. In addition, the Underlying Complaint alleges that Young’s was

  hired “to perform certain asphalt paving work” at the Premises, and that such work

  was performed negligently, leading to S.A.’s injuries. See Underlying Complaint ¶¶

  34-36, 40. Although it is unclear based on the record before this Court whether

  Young’s was hired by Holbrook or A&R, and, in turn, whether the Peerless Policy’s

  exclusion for “[s]tructural alterations, new construction or demolition operations

  performed by or on behalf of any additional insured,” Peerless Policy at 162, might



  8The Court notes that nominal defendant Young’s wrote the Court on May 23, 2019 stating that the
  Underlying Lawsuit was settled in November 2018. See DE [26]. This letter contains no information
  explaining the substance of the purported resolution.

                                                 26
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 27 of 28 PageID #: 2083



  apply, this issue is appropriate for adjudication in the Underlying Lawsuit. And

  although this uncertainty is not enough to overcome the broadly construed duty to

  defend, it further militates against a finding concerning the ultimate duty to

  indemnify at this juncture.

        On Reply, Plaintiff acknowledges the distinction between the duties to defend

  and indemnify. See Plaintiff’s Reply Memorandum of Law in Support of its Motion

  for Summary Judgment (“Pltf.’s Reply”), DE [21], at 13-14 (acknowledging that “an

  insurer may be required to defend under the contract even though it may not be

  required to pay once the litigation has run its course”). Nevertheless, Holbrook

  appears to argue that the issue of indemnification is ripe for adjudication. See id. In

  asserting this position, Plaintiff conflates a potential contractual provision for A&R

  to indemnify Holbrook with whether the Peerless Policy requires indemnification, and

  indeed Holbrook completely overlooks Defendant’s argument concerning the separate

  duties to defend and indemnify within the purview of the Peerless Policy. See id. In

  short, Plaintiff fails to advance any coherent arguments as to why a declaration

  concerning indemnification is ripe.

        Accordingly, the Court respectfully recommends denying without prejudice the

  portion of Plaintiff’s summary judgment motion seeking a declaration that Peerless

  is obligated to indemnify Holbrook for any damages award rendered against it in the

  Underlying Lawsuit, but granting leave to renew the motion once it becomes ripe.




                                            27
Case 2:18-cv-01005-JMA-SIL Document 27 Filed 08/05/19 Page 28 of 28 PageID #: 2084



  IV.   Conclusion

        For the reasons set forth above, the Court respectfully recommends:

  (i) denying Defendant’s motion to dismiss; and (ii) granting in part and denying in

  part Plaintiff’s motion for summary judgment. Specifically, the Court recommends

  that a declaratory judgment requiring Peerless to defend Holbrook in the Underlying

  Lawsuit be entered, but that a resolution concerning indemnification is premature.

  V.    Objections

        A copy of this Report and Recommendation is being served on all parties by

  electronic filing on the date below.            Any objections to this Report and

  Recommendation must be filed with the Clerk of the Court within 14 days of receipt

  of this report. Failure to file objections within the specified time waives the right to

  appeal the District Court’s order. See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6(a); Ferrer

  v. Woliver, 05-3696, 2008 WL 4951035, at *2 (2d Cir. Nov. 20, 2008); Beverly v.

  Walker, 118 F.3d 900, 902 (2d Cir. 1997); Savoie v. Merchants Bank, 84 F.3d 52, 60

  (2d Cir. 1996).

  Dated:        Central Islip, New York
                August 5, 2019                 /s/ Steven I. Locke
                                               STEVEN I. LOCKE
                                               United States Magistrate Judge




                                             28
